DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9, and 11 of U.S. Patent No. 10,183,179 B1 in view of Wielopolski et al. (USPN 5,142,559).  Claims 1-4, 7, 9, and 11 of the patent claim all of the elements claimed in claims 1-3 and 10-12 of the instant application except for “the computing comprises a visual representation comprising a bar graph”.  Wielopolski et al. disclose a visual representation comprising a bar graph to indicate field size and alignment (column 9, lines 60+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of the patent to include “the computing comprises a visual representation comprising a bar graph”, as a matter of design choice.
Claims 4-8 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7,9, and 11 of U.S. Patent No. 10,183,179 B1 in view of Wielopolski et al. (USPN 5,142,559) as applied to claims 1-3 and 10-12 above. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of the patent to include: wherein the monitoring comprises magnetic resonance imaging, cone beam computed tomography, digital tomosynthesis, ultrasound, and/or fiducial markers; wherein the continuously tracking comprises using magnetic resonance imaging, surrogates of internal anatomy, and/or cone beam computed tomography, because these are all well known to those of ordinary skill in the art and would be a matter of design choice depending on the specific application being done.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9, and 11 of U.S. Patent No. 10,183,179 B1 in view of Wielopolski et al. (USPN 5,142,559) as applied to claims 1-3 and 10-12 above. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of the patent to include wherein the beam of radiation comprises at least one of protons, photons, ions, and electrons, because these are all typically used in radiation therapy and would be a matter of design choice depending on the specific application being done.
Claims 1-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,898,730 B2 in view of Wielopolski et al. (USPN 5,142,559).  Claims 1-20 of the patent do not claim “the computing comprises a visual representation comprising a bar graph”.  Wielopolski et al. disclose a visual representation comprising a bar graph to indicate field size and alignment (column 9, lines 60+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of the patent to include “the computing comprises a visual representation comprising a bar graph”, as a matter of design choice.  Also, claims 1-20 of the patent recite delivering at least 4 grays (or 20 grays or 40 grays) within a second to the target as opposed to reciting delivering radiation therapy to the target in less than a second. The claim recitations of the instant application is broader and therefore anticipated by the claims of the patent.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,898,730 B2 in view of Wielopolski et al. (USPN 5,142,559) as applied to claims 1-13 and 15-20 above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the patent as modified above claim all of the elements claimed in claims 1-20 of the instant application, except for wherein the continuously tracking comprises using surrogates of internal anatomy. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of the patent to include this, as a matter of design choice depending on the specific application being done.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fahrig et al. (US 2016/0193482 A1) in view of Wielopolski et al. (USPN 5,142,559).
With respect to claim 1, Fahrig et al. disclose a radiation therapy method comprising: loading a planning image of a target in a human; monitoring the position of the target; computing an occurrence of substantial alignment between the position of the target and the target of the planning image; and after the computing, triggering a beam of radiation to deliver radiation therapy to the target in less than a second (paragraphs 0012 (last line - “...and treatment is delivered in one second or less.”) & 0014-0017 (triggering) & 0037 & 0070-0077 (“Imaging and Target Position Verification Options” - real-time 3-dimensional verification of alignment & manual or automatic triggering) & 0087 & 0097+ (“Imaging Strategies for Extremely Rapid Radiation Therapy”) & 0116+ (“Category 2: Patient Dose Delivery Verification” – quality assurance)).
Fahrig et al. disclose all of the elements except for “the computing comprises a visual representation comprising a bar graph”.  Wielopolski et al. disclose a visual representation comprising a bar graph to indicate field size and alignment (column 9, lines 60+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fahrig et al. to have the computing comprise a visual representation comprising a bar graph, as a matter of design choice.
With respect to claim 11, Fahrig et al. disclose a radiation therapy method comprising: loading a planning image of at least one target volume in a human; continuously tracking the real-time position of the at least one target volume; computing an occurrence of substantial alignment between the real-time position of the at least one target volume and the at least one target volume of the planning image; after the computing, triggering delivery of a dose of radiation therapy to the at least one target volume in less than a second (paragraphs 0012 (last line - “...and treatment is delivered in one second or less.”) & 0014-0017 (triggering) & 0037 & 0070-0077 (“Imaging and Target Position Verification Options” - real-time 3-dimensional verification of alignment & manual or automatic triggering) & 0087 & 0097+ (“Imaging Strategies for Extremely Rapid Radiation Therapy”) & 0116+ (“Category 2: Patient Dose Delivery Verification” - quality assurance)).
Fahrig et al. disclose all of the elements except for “the computing comprises a visual representation comprising a bar graph”.  Wielopolski et al. disclose a visual representation comprising a bar graph to indicate field size and alignment (column 9, lines 60+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fahrig et al. to have the computing comprise a visual representation comprising a bar graph, as a matter of design choice.
With respect to claim 2, Fahrig et al. disclose wherein the monitoring comprises a real-time video feed (paragraphs 0070+).
With respect to claim 3, Fahrig et al. disclose wherein the monitoring comprises real-time fluoroscopic imaging (paragraphs 0070+).
With respect to claim 4, Fahrig et al. disclose wherein the monitoring comprises magnetic resonance imaging (paragraphs 0070+).
With respect to claim 6, Fahrig et al. disclose wherein the monitoring comprises digital tomosynthesis (paragraphs 0050 & 0070+).
With respect to claim 7, Fahrig et al. disclose wherein the monitoring comprises ultrasound (paragraphs 0070+).
With respect to claim 8, Fahrig et al. disclose wherein the monitoring comprises fiducial markers (paragraphs 0070+).
With respect to claim 9, Fahrig et al. disclose wherein the beam of radiation comprises at least one of protons, photons, ions, and electrons (paragraph 0037).
With respect to claim 10, Fahrig et al. disclose wherein the planning image comprises at least one of a magnetic resonance imaging image and a computed tomography image (paragraphs 0010 & 0012).
With respect to claim 12, Fahrig et al. disclose wherein the continuously tracking comprises using real-time fluoroscopic imaging (paragraphs 0070+).
With respect to claim 13, Fahrig et al. disclose wherein the continuously tracking comprises using magnetic resonance imaging (paragraphs 0070+).
With respect to claim 14, Fahrig et al. disclose wherein the continuously tracking comprises using surrogates of internal anatomy (paragraphs 0070+).

Claims 5 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fahrig et al. (US 2016/0193482 A1) in view of Wielopolski et al. (USPN 5,142,559) as applied to claims 1 and 11 above, and further in view of Ali et al. (US 2011/0176723 A1).
With respect to claims 5 and 15-16, Fahrig et al. disclose a radiation therapy method comprising: loading a planning image of at least one target volume in a human; continuously tracking the real-time position of the at least one target volume; computing an occurrence of substantial alignment between the real-time position of the at least one target volume and the at least one target volume of the planning image; after the computing, triggering delivery of a dose of radiation therapy to the at least one target volume in less than a second (paragraphs 0012 (last line - “...and treatment is delivered in one second or less.”) & 0014-0017 (triggering) & 0037 & 0070-0077 (“Imaging and Target Position Verification Options” - real-time 3-dimensional verification of alignment & manual or automatic triggering) & 0087 & 0097+ (“Imaging Strategies for Extremely Rapid Radiation Therapy”) & 0116+ (“Category 2: Patient Dose Delivery Verification” - quality assurance)).
Fahrig et al. do not specifically disclose continuously tracking the real-time position of the at least one target volume using four-dimensional (4D) cone beam resulting in a real-time video feed.  Ali et al. disclose this ((paragraph 0026 - Additionally, one or more of the features of this disclosure, e.g. correlated internal and external marker 3D motion trajectories, may be used to perform four dimensional (4D) CBCT (4D-CBCT), beam gating, and/or tumor motion monitoring/tracking, as well as other CBCT scanning functions.) & (paragraph 0053 - For instance, in arc radiotherapy, the internal marker motion may be extracted directly from kV CBCT projections and used for real time tumor tracking, and/or imaging during treatment.)). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fahrig et al. to continuously track the real-time position of the at least one target volume using four-dimensional (4D) cone beam resulting in a real-time video feed, as a matter of design choice, as taught by Ali et al.
	Fahrig et al. do not specifically disclose “the computing comprises a visual representation comprising a bar graph”.  Wielopolski et al. disclose a visual representation comprising a bar graph to indicate field size and alignment (column 9, lines 60+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fahrig et al. to have the computing comprise a visual representation comprising a bar graph, as a matter of design choice.
With respect to claim 17, Fahrig et al. disclose wherein the computing is performed manually by a human (paragraph 0077).
With respect to claim 18, Fahrig et al. disclose wherein the planning image comprises a magnetic resonance imaging image (paragraph 0076).
With respect to claim 19, Fahrig et al. disclose wherein the dose of radiation therapy comprises at least one of protons, photons, ions, and electrons (paragraph 0037).
With respect to claim 20, Fahrig et al. disclose wherein the planning image comprises a computed tomography image (paragraphs 0010 & 0012).
Response to Arguments
Applicant’s arguments, see pages 9-16, filed August 31, 2022, with respect to the rejection(s) of claim(s) 1-4 and 6-10 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wielopolski et al. (USPN 5,142,559).  Applicants argue that Fahrig et al. fails to at least teach “computing an occurrence of substantial alignment between the position of the target and the target of the planning image, the computing comprises a visual representation comprising a bar graph” as specifically recited within newly amended independent claim 1.  The Examiner agrees, but Wielopolski et al. (USPN 5,142,559) teach this as seen in the rejection for claim 1 above.  Thus, this argument is not persuasive.  Independent claims 11 and 16 are similarly amended and thus the argument not being persuasive extends to these claims for the same reason as for claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



October 3, 2022